United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3317
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Michael R. Petreikis

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: May 23, 2014
                               Filed: May 30, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.

      Michael R. Petreikis appeals the twelve-month prison sentence the district
     1
court imposed upon revoking his supervised release for the second time. See United
States v. Petreikis, 551 F.3d 822, 825 (8th Cir. 2009) (affirming Petreikis’s first

         1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
revocation sentence). Petreikis argues his sentence “was greater than necessary to
accomplish the goals of sentencing, and was therefore unreasonable.” In Petreikis’s
view, the district court “failed to give adequate weight to important factors,” including
Petreikis’s advanced age, failing health, efforts to improve the circumstances of his
supervised release before absconding, and the lack of “evidence that he committed any
new offenses” “[d]uring his absence from supervision.” Having carefully reviewed
the record, we conclude the district court properly considered the relevant sentencing
factors, see 18 U.S.C. §§ 3553(a), 3583(e)(3), and did not impose an unreasonable
revocation sentence. See United States v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir.
2008); United States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B(1), (4).
                     ______________________________




                                          -2-